 

Exhibit 10.1

 

THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated November 9, 2005, is among DIGITAL GENERATION SYSTEMS, INC.,
a Delaware corporation (the “Borrower”), each of the banks or other lending
institutions which is or may from time to time become a party to the Agreement
(hereinafter defined) (each a “Lender” and collectively, the “Lenders”),
JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), a national
banking association (“Chase”), as administrative agent for the Lenders and the
Issuing Bank (in such capacity, together with its successors in such capacity,
the “Administrative Agent”), and as issuer of Letters of Credit under the
Agreement (in such capacity, together with its successors in such capacity, the
“Issuing Bank”).

 

RECITALS:

 


A.            THE BORROWER, THE LENDERS, THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT HAVE ENTERED INTO THAT CERTAIN THIRD AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 15, 2005, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MAY 10, 2005, AS FURTHER
AMENDED BY THAT CERTAIN SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF AUGUST 5, 2005 (AS AMENDED, THE “AGREEMENT”).


 


B.            THE PARTIES HERETO NOW DESIRE TO AMEND THE AGREEMENT AS PROVIDED
HEREIN.


 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 


DEFINITIONS

 


1.1          DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE
EXTENT NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANINGS AS IN THE
AGREEMENT, AS AMENDED HEREBY.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 


AMENDMENTS

 


2.1          AMENDED DEFINITIONS.


 

(A)           EFFECTIVE AS OF THE DATE HEREOF, THE LAST SENTENCE OF THE
DEFINITION OF “REVOLVING CREDIT COMMITMENT” SET FORTH IN SECTION 1.01 OF THE
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

“As of November 9, 2005, the aggregate amount of the Lenders’ Revolving Credit
Commitments is $4,500,000.”

 

(B)           EFFECTIVE AS OF THE DATE HEREOF, THE DEFINITION OF “APPLICABLE
MARGIN” SET FORTH IN SECTION 1.01 OF THE AGREEMENT IS HEREBY AMENDED TO READ IN
ITS ENTIRETY AS FOLLOWS:

 

“Applicable Margin” means, for any day, (a) with respect to the Loans comprising
each Eurodollar Borrowing, 4.25% per annum over the Adjusted LIBO Rate, (b) with
respect to the Loans comprising each ABR Borrowing, 2.75% per annum over the
Alternate Base Rate, and (c) with respect to Commitment Fees, 0.50% per annum.

 

(C)           EFFECTIVE AS OF THE DATE HEREOF, THE DEFINITION OF “AVAILABILITY
PERIOD” SET FORTH IN SECTION 1.01 OF THE AGREEMENT IS HEREBY AMENDED TO READ IN
ITS ENTIRETY AS FOLLOWS:

 

“Availability Period” means the period from and including the Effective Date of
the Agreement to November 9, 2005.

 


2.2          DELETED DEFINITION.  EFFECTIVE AS OF THE DATE HEREOF, SECTION 1.01
OF THE AGREEMENT IS HEREBY AMENDED TO DELETE THE DEFINITION OF “PERMITTED MEDIA
DVX PAYMENTS” IN ITS ENTIRETY.


 


2.3          COMMITMENTS.  EFFECTIVE AS OF THE DATE HEREOF, THE FOLLOWING
SENTENCE IS HEREBY ADDED TO SECTION 2.01 OF THE AGREEMENT TO READ IN ITS
ENTIRETY AS FOLLOWS:


 


“FROM AND AFTER THE EXPIRATION OF THE AVAILABILITY PERIOD, BORROWER MAY NOT
REBORROW AMOUNTS REPAID IN RESPECT OF THE REVOLVING LOANS, AND THE OBLIGATION OF
LENDERS TO MAKE ANY FURTHER REVOLVING LOANS TERMINATES AS OF THE EXPIRATION OF
THE AVAILABILITY PERIOD.


 


2.4          DELETION OF INCREASED COMMITMENTS PROVISION.  EFFECTIVE AS OF THE
DATE HEREOF, SECTION 2.15 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


2.5          RESTRICTED PAYMENTS.  EFFECTIVE AS OF THE DATE HEREOF,
SECTION 8.06(A) OF THE AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 

“(a)         The Borrower will not, and will not permit any of its Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment or incur any obligation, (contingent or otherwise) to do so,
except (i) the Borrower may declare and pay dividends with respect to its
capital stock payable solely in additional shares of its common stock, and
(ii) Subsidiaries may declare and pay dividends to the Borrower or any Guarantor
that is a Loan Party.”

 

2

--------------------------------------------------------------------------------


 


2.6          MEDIA DVX PAYMENTS. EFFECTIVE NOVEMBER 9, 2005, SECTION 8.15 OF THE
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“8.15 MEDIA DVX PAYMENTS NOT PERMITTED. WITHOUT IN ANY WAY LIMITING ANY OTHER
COVENANT SET FORTH IN THIS AGREEMENT, THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO MAKE ANY PAYMENT OF ANY KIND WHATSOEVER (WHETHER BY MEANS OF
ANY LOAN, ADVANCE, CAPITAL CONTRIBUTION, FEE OR OTHERWISE) OR TRANSFER ANY
ASSETS TO MEDIA DVX ACQUISITION CORP.”


 


2.7          CAPITAL EXPENDITURES.  EFFECTIVE OCTOBER 1, 2005, SECTION 9.05 OF
THE AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“9.05      CAPITAL EXPENDITURES.  THE BORROWER WILL NOT PERMIT THE AGGREGATE
CAPITAL EXPENDITURES OF THE LOAN PARTIES TO EXCEED (A) $400,000 DURING THE
BORROWER’S FISCAL QUARTER ENDING DECEMBER 31, 2005, OR (B) $300,000 DURING EACH
FISCAL QUARTER OF BORROWER ENDING ON MARCH 31, 2006 OR ANY FISCAL QUARTER OF
BORROWER THEREAFTER.


 


2.8          COMMITMENTS.  EFFECTIVE AS OF THE DATE HEREOF, SCHEDULE 1.01 TO THE
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS SET FORTH ON ANNEX 1
HERETO.


 

ARTICLE III

 

WAIVER

 


3.1          WAIVER. BORROWER HAS INFORMED ADMINISTRATIVE AGENT AND LENDERS THAT
BORROWER VIOLATED A FINANCIAL COVENANT IN THE AGREEMENT AS HEREINAFTER
DESCRIBED.  BORROWER HAS REQUESTED THAT THE ADMINISTRATIVE AGENT AND LENDERS
WAIVE, AND ADMINISTRATIVE AGENT AND LENDERS HAVE AGREED TO WAIVE THE VIOLATION
OF THE SENIOR LEVERAGE RATIO, SET FORTH IN SECTION 9.02 OF THE AGREEMENT FOR THE
FISCAL QUARTER ENDING SEPTEMBER 30, 2005.


 


3.2          ADDITIONAL LIMITATIONS ON WAIVER. THE WAIVER REFERENCED IN THIS
ARTICLE IS ONLY FOR THE SPECIFIC FINANCIAL COVENANT AND TIME PERIOD SET FORTH IN
THIS ARTICLE.  THE WAIVER REFERENCED IN THIS ARTICLE IS A ONE-TIME WAIVER, DOES
NOT CONCERN COMPLIANCE (OR THE EFFECT OF NON-COMPLIANCE) WITH ANY OTHER
PROVISION OF THE AGREEMENT, AND DOES NOT AMEND OR MODIFY THE AGREEMENT.  THE
WAIVER REFERENCED IN THIS ARTICLE DOES NOT CREATE ANY OBLIGATION ON THE PART OF
ADMINISTRATIVE AGENT OR ANY LENDERS TO GRANT A SIMILAR WAIVER OR WAIVERS UNDER
SIMILAR OR DISSIMILAR FUTURE CIRCUMSTANCES.  EXCEPT AS EXPRESSLY LIMITED BY THE
WAIVER REFERENCED IN THIS ARTICLE, ADMINISTRATIVE AGENT OR ANY LENDERS RESERVE
THE RIGHT TO ENFORCE EACH PROVISION OF THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS IN STRICT ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF.


 

ARTICLE IV

 

AMENDMENT FEE

 


4.1          AMENDMENT FEE. THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER (PRO RATA IN ACCORDANCE WITH THE TOTAL
COMMITMENT OF EACH LENDER) AN AMENDMENT FEE IN THE AMOUNT OF THE TOTAL
COMMITMENT TIMES 0.40%.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

 


5.1          CONDITIONS.  THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 

(A)           FEES AND EXPENSES.  BORROWER SHALL HAVE PAID ALL FEES, COSTS AND
EXPENSES PAYABLE TO LENDERS OR ADMINISTRATIVE AGENT UNDER THE AGREEMENT OR ANY
OTHER AGREEMENT OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION THE AMENDMENT FEE
REFERENCED IN SECTION 4.1 OF THIS AMENDMENT AND THOSE REFERRED TO IN
SECTION 12.03 OF THE AGREEMENT AND IN ANY FEE LETTER.

 

(B)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND IN ALL OTHER LOAN DOCUMENTS, AS AMENDED HEREBY,
SHALL BE TRUE AND CORRECT AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF.

 

(C)           NO DEFAULT.  AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.

 

(D)           REVOLVING CREDIT NOTES. BORROWER SHALL HAVE EXECUTED AND DELIVERED
TO ADMINISTRATIVE AGENT THE AMENDED AND RESTATED REVOLVING CREDIT NOTES PROVIDED
BY ADMINISTRATIVE AGENT TO BORROWER FOR EXECUTION.

 

ARTICLE VI

 

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 


6.1          RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS
AMENDMENT SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET
FORTH IN THE AGREEMENT AND EXCEPT AS EXPRESSLY MODIFIED AND SUPERSEDED BY THIS
AMENDMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND
EFFECT.  BORROWER AGREES THAT THE AGREEMENT, AS AMENDED HEREBY, AND THE OTHER
LOAN DOCUMENTS SHALL CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


6.2          REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT (1) THE EXECUTION,
DELIVERY, AND PERFORMANCE BY THE BORROWER AND THE GUARANTORS OF THIS AMENDMENT
AND COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF HAVE BEEN DULY AUTHORIZED BY
ALL REQUISITE ACTION ON THE PART OF EACH SUCH PERSON AND DO NOT AND WILL NOT
(A) VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH OF, OR REQUIRE ANY CONSENT
UNDER (I) THE ARTICLES OF INCORPORATION, CERTIFICATE OF INCORPORATION, BYLAWS,
PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY SUCH PERSON,
(II) ANY APPLICABLE LAW, RULE, OR REGULATION OR ANY ORDER, WRIT, INJUNCTION, OR
DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR, OR (III) ANY MATERIAL
AGREEMENT OR INSTRUMENT TO WHICH ANY SUCH PERSON IS A PARTY OR BY WHICH ANY OF
THEM OR ANY OF THEIR PROPERTY IS BOUND OR SUBJECT, (2) AFTER GIVING EFFECT TO
THIS AMENDMENT,

 

4

--------------------------------------------------------------------------------


 


THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT, AS AMENDED
HEREBY, AND ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE
HEREOF AS THOUGH MADE ON AND AS OF THE DATE HEREOF, AND (3) AFTER GIVING EFFECT
TO THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND IS CONTINUING.

 

ARTICLE VII

 

MISCELLANEOUS

 


7.1          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL SURVIVE
THE EXECUTION AND DELIVERY OF THIS AMENDMENT, AND NO INVESTIGATION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY CLOSING SHALL AFFECT THE
REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO RELY UPON THEM.


 


7.2          REFERENCE TO AGREEMENT.  EACH OF THE LOAN DOCUMENTS, INCLUDING THE
AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS, OR INSTRUMENTS NOW OR
HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT TO THE
TERMS OF THE AGREEMENT AS AMENDED HEREBY, ARE HEREBY AMENDED SO THAT ANY
REFERENCE IN SUCH LOAN DOCUMENTS TO THE AGREEMENT SHALL MEAN A REFERENCE TO THE
AGREEMENT AS AMENDED HEREBY.


 


7.3          EXPENSES.  BORROWER AGREES TO PAY ON DEMAND ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AMENDMENT
AND ANY AND ALL AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS THERETO, INCLUDING
WITHOUT LIMITATION THE REASONABLE COSTS AND FEES OF THE ADMINISTRATIVE AGENT’S
LEGAL COUNSEL, AND ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, IN CONNECTION WITH THE
ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER THE AGREEMENT, AS AMENDED
HEREBY, OR ANY OTHER LOAN DOCUMENT, INCLUDING WITHOUT LIMITATION THE COSTS AND
FEES OF THE ADMINISTRATIVE AGENT’S LEGAL COUNSEL AND OF THE RESPECTIVE LENDERS’
LEGAL COUNSEL.


 


7.4          SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


7.5          APPLICABLE LAW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THE OTHER LOAN DOCUMENTS, THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS SHALL
BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN DALLAS, DALLAS COUNTY,
TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.


 


7.6          SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE BORROWER, THE LENDERS, THE ISSUING BANK, THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THE
BORROWER SHALL NOT ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.

 

5

--------------------------------------------------------------------------------


 


7.7          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AMENDMENT SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE
ADMINISTRATIVE AGENT, THE REQUISITE LENDERS, THE BORROWER AND THE GUARANTORS
HAVE EACH EXECUTED AND DELIVERED A COUNTERPART HEREOF.


 


7.8          HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


 


7.9          RELEASE OF CLAIMS.  THE BORROWER AND THE GUARANTORS EACH HEREBY
ACKNOWLEDGE AND AGREE THAT NONE OF THEM HAS ANY AND THERE ARE NO DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, CLAIMS OR DEMANDS OF ANY KIND OR
NATURE WHATSOEVER TO OR AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY
OF THE LENDERS OR THE TERMS AND PROVISIONS OF OR THE OBLIGATIONS OF THE
BORROWER, ANY GUARANTOR OR ANY SUBSIDIARY CREATED OR EVIDENCED BY THE AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, AND THAT NEITHER THE BORROWER NOR ANY OF THE
GUARANTORS HAS ANY RIGHT TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY OF THE LENDERS. 
TO THE EXTENT ANY SUCH DEFENSES, COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS,
CLAIMS, DEMANDS OR RIGHTS EXIST, BORROWER AND THE GUARANTORS EACH HEREBY WAIVES,
AND HEREBY KNOWINGLY AND VOLUNTARILY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, EACH OF THE LENDERS AND THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DEFENSES,
COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS, DAMAGES, COSTS, EXPENSES AND
LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUCH WAIVER AND RELEASE BEING
WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER AND RELEASE AND AFTER HAVING CONSULTED LEGAL COUNSEL WITH RESPECT
THERETO.


 


7.10        ENTIRE AGREEMENT.  THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING
THIS AMENDMENT AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.


 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DIGITAL GENERATION SYSTEMS, INC.

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

Chief Financial Officer and Secretary

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as JPMorgan Chase Bank),

 

as a Lender, as Issuing Bank and as

 

Administrative Agent

 

 

 

 

 

By:

/s/ DAVID E. NOLET

 

 

David E. Nolet

 

 

Vice President

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ DAVID WHITING

 

 

David Whiting

 

 

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors hereby (a) consents and agrees to this
Amendment, and (b) agrees that its Guaranty shall continue to be the legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms.

 

 

GUARANTORS:

 

 

 

DIGITAL GENERATION SYSTEMS OF NEW

 

YORK, INC.,

 

a New York corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

 

 

 

 

STARGUIDE DIGITAL NETWORKS, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

 

 

 

 

STARCOM MEDIATECH, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

--------------------------------------------------------------------------------


 

 

CORPORATE COMPUTER SYSTEMS

 

CONSULTANTS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

 

 

 

 

CORPORATE COMPUTER SYSTEMS, INC.,

 

(d/b/a Musicam USA),

 

a Delaware corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

 

 

 

 

MUSICAM EXPRESS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

 

 

 

 

DG SYSTEMS ACQUISITION CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

--------------------------------------------------------------------------------


 

 

DG SYSTEMS ACQUISITION II CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

 

 

 

 

DG SYSTEMS ACQUISITION III CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ OMAR A. CHOUCAIR

 

 

Omar A. Choucair

 

 

President

 

--------------------------------------------------------------------------------


 

ANNEX 1
TO
THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

SCHEDULE 1.01

 

LENDERS AND COMMITMENTS

 

Lender

 

Revolving Credit
Commitment

 

Term Loan
Commitment

 

Total Commitment

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

 

$

1,875,000

 

$

5,208,333.33

 

$

7,083,333.33

 

 

 

 

 

 

 

 

 

Comerica Bank

 

$

1,875,000

 

$

5,208,333.33

 

$

7,083,333.33

 

 

 

 

 

 

 

 

 

MetroBank, N.A.

 

$

750,000

 

$

2,083,333.33

 

$

2,833,333.33

 

 

 

 

 

 

 

 

 

Total

 

$

4,500,000

 

$

12,500,000

 

$

17,000,000

 

 

1

--------------------------------------------------------------------------------